SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 COLE CREDIT PROPERTY TRUST, INC. (Name of Subject Company) MPF NORTHSTAR FUND 2, LP, MPF FLAGSHIP FUND 10, LLC, MPF FLAGSHIP FUND 13, LLC, MPF FLAGSHIP FUND 14, LLC, MACKENZIE FLAGSHIP FUND 15, LLC, MPF DEWAAY PREMIER FUND 2, LLC, MPF DEWAAY PREMIER FUND 4, LLC, MPF BLUE RIDGE FUND I, LLC; SUTTER OPPORTUNITY FUND 4, LLC; AND MACKENZIE CAPITAL MANAGEMENT, LP (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Capital Management, LP MacKenzie Capital Management, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 600,000 Shares at a purchase price equal to $5.00 per Share in cash [] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration Number: Filing Party: Date Filed: [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MPF Northstar Fund 2, LP, MPF Flagship Fund 10, LLC, MPF Flagship Fund 13, LLC, MPF Flagship Fund 14, LLC, MPF Flagship Fund 15, LLC, MPF DeWaay Premier Fund 2, LLC, MPF DeWaay Premier Fund 4, LLC, MPF Blue Ridge Fund I, LLC, Sutter Opportunity Fund 4, LLC (collectively the “Purchasers”) to purchase up to 600,000 shares of common stock (the “Shares”) in Cole Credit Property Trust, Inc. (the “Corporation”), the subject company, at a purchase price equal to $5.00 per Share, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated January 23, 2013 (the “Offer Date”) and the related Assignment Form, copies of which are attached hereto as Exhibits (a)(1) and (a)(2), respectively.Any dividends made or declared after March 8, 2013, or such other date to which this Offer may be extended (the “Expiration Date”), by the terms of the Offer and as set forth in the Assignment Form, would be assigned by tendering Shareholders to the Purchasers.MacKenzie Capital Management, LP is named as a bidder herein because it is deemed to control the Purchasers, but is otherwise not participating in the offer described in this schedule. Tender of Shares will include the tender of any and all securities into which the Shares may be converted and any securities distributed with respect to the Shares from and after the Offer Date.Purchasers are entitled to all proceeds that are paid on or after the Expiration Date from or as a result of any claim, litigation, class or derivative action brought by or for the benefit of the tendering Shareholders with respect to the transferred Shares, regardless of when the claims asserted and such action accrued. The Corporation had 1,460 holders of record owning an aggregate of 10,090,951 Shares as of March 14, 2012, according to its Annual Report on Form 10-K for the fiscal year ending December 31, 2011.The Purchasers and their affiliates currently beneficially own 105,460 Shares, or 1.05% of the outstanding Shares.The 600,000 Shares subject to the Offer constitute 5.95% of the outstanding Shares.Consummation of the Offer, if all Shares sought are tendered, would require payment by the Purchasers of up to $3,000,000 in aggregate purchase price, which the Purchasers intend to fund out of their current working capital. The address of the Corporation’s principal executive offices is 2325 East Camelback Road, Suite 1100, Phoenix, Arizona 85016, and its phone number is (602) 778-8700. The information in the Offer to Purchase, including all schedules and annexes thereto, is hereby expressly incorporated herein by reference in response to all the items of this Statement. Item 12.Exhibits. (a)(1) Offer to Purchase dated January 23, 2013 (a)(2) Assignment Form (a)(3) Form of Letter to Shareholders dated January 23, 2013 (a)(4) Form of advertisement in Investor’s Business Daily (b)- (h) Not applicable. Item 13.Information Required by Schedule 13E-3. Not applicable. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 23, 2013 MPF Northstar Fund 2, LP, MPF Flagship Fund 10, LLC, MPF Flagship Fund 13, LLC, MPF Flagship Fund 14, LLC, MacKenzie Flagship Fund 15, LLC, MPF DeWaay Premier Fund 2, LLC, MPF DeWaay Premier Fund 4, LLC, MPF Blue Ridge Fund I, LLC By: MacKenzie Capital Management, LP, Manager/General Partner By: /s/ Chip Patterson Chip Patterson, Senior Vice President Sutter Opportunity Fund 4, LLC By: SCM-GP, LLC, General Partner By: Sutter Capital Management, LLC, Manager By: /s/ Chip Patterson Chip Patterson, Senior Vice President MACKENZIE CAPITAL MANAGEMENT, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
